NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
LEE HOLLAND, JR.,
C'laimo:nt-Appellcmt,
v.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ._
Respondent-Appellee.
2011-nos `
Appea1 from the United States Court of Appea1s for
Veterans Claims in 09-1481, Judge Bruce E. Kaso1d.
01"\I MOTIoN
Before NEWMAN, L1NN, and REYNA, Circuit Judges.
PER CUR1AM.
0 R D E R
Lee Ho11and, Jr.’s responds to this court’s October 6,
2011 order directing the parties to show cause why this
appeal should not be dismissed for lack of jurisdiction
On February 3, 2011, the United States Court of Ap-
pea1s for Veterans C1aims entered judgment in Hol1and’s

HOLLAND V. DVA 2
case. The court received Hol1and’s notice of appeal on
July 14, 2011, 161 days after the date of judgment
An appeal from the Court of Appeals for Veterans
Claims must be received within 60 days from the date of
entry of judgment See 38 U.S.C. § 7292(a); 28 U.S.C.
§2107(b); Fed. R. App. P. 4(a)(1). This filing period is
statutory, mandatory, and jurisdictiona1. Bowles v. Rus-
sell, 551 U.S. 205 (2007) (the timely filing of a notice of
appeal in a civil case is a jurisdictional requirement that
may not be WaiVed); Henders0n v. Shin,seki, 131 S. Ct.
1197, 1204-05 (201l) (noting Congress’s intent to impose
the same jurisdictional restrictions on an appeal from the
Veterans Court to the Federa1 Circuit as on an appeal
from a district court to a court of appeals). __
Holland’s appeal was not received by the court within
the statutory period. Thus, we must dismiss his appeal.
Accordingly, -
IT ls OR1)ERED THA'r:
(1) The appeal is dismissed
(2) Each side shall bear its own costs
FOR THE CoURT
JAN 1 3 2012
lsi J an Horba1y
Date J an Horbaly
C1erk
cc: Lee H0lland, Jr.
Joshua E. Kur1and, Esq. F|LED F
u.s.coum oFAPPEA1.s on
819 meFanEnAicmcun
JAN -1 3 2012
JAN HORBALY
Cl.EFlK